Exhibit 10.1

 

FORM OF

ev3 INC. 2005 INCENTIVE STOCK PLAN

STOCK GRANT CERTIFICATE

 

This Stock Grant Certificate evidences a Stock Grant made pursuant to the ev3
Inc. 2005 Incentive Stock Plan of [            ] shares of restricted Stock to
[           ], who shall be referred to as “Grantee”.  This Stock Grant is
granted effective as of [             ], which shall be referred to as the
“Grant Date.”

 

 

 

ev3 INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

TERMS AND CONDITIONS

 


§ 1.                                                                           
PLAN AND STOCK GRANT CERTIFICATE.  THIS STOCK GRANT IS SUBJECT TO ALL OF THE
TERMS AND CONDITIONS SET FORTH IN THIS STOCK GRANT CERTIFICATE AND IN THE PLAN.
IF A DETERMINATION IS MADE THAT ANY TERM OR CONDITION SET FORTH IN THIS STOCK
GRANT CERTIFICATE IS INCONSISTENT WITH THE PLAN, THE PLAN SHALL CONTROL.  ALL OF
THE CAPITALIZED TERMS NOT OTHERWISE DEFINED IN THIS STOCK GRANT CERTIFICATE
SHALL HAVE THE SAME MEANING IN THIS STOCK GRANT CERTIFICATE AS IN THE PLAN.  A
COPY OF THE PLAN WILL BE MADE AVAILABLE TO GRANTEE UPON WRITTEN REQUEST TO THE
CORPORATE SECRETARY OF THE COMPANY.


 


§ 2.                                                                           
STOCKHOLDER STATUS.  GRANTEE SHALL HAVE THE RIGHT UNDER THIS STOCK GRANT TO
RECEIVE CASH DIVIDENDS ON ALL OF THE SHARES OF STOCK SUBJECT TO THIS STOCK GRANT
AND TO VOTE SUCH SHARES UNTIL GRANTEE’S RIGHT TO SUCH SHARES IS FORFEITED OR
BECOMES NONFORFEITABLE.  IF GRANTEE FORFEITS ANY SHARES UNDER § 3, GRANTEE SHALL
AT THE SAME TIME FORFEIT GRANTEE’S RIGHT TO VOTE SUCH SHARES AND TO RECEIVE CASH
DIVIDENDS PAID WITH RESPECT TO SUCH SHARES.  ANY STOCK DIVIDENDS OR OTHER
DISTRIBUTIONS OF PROPERTY MADE WITH RESPECT TO SHARES THAT REMAIN SUBJECT TO
FORFEITURE UNDER § 3 SHALL BE HELD BY THE COMPANY, AND GRANTEE’S RIGHTS TO
RECEIVE SUCH DIVIDENDS OR OTHER PROPERTY SHALL BE FORFEITED OR SHALL BE
NONFORFEITABLE AT THE SAME TIME THE SHARES OF STOCK WITH RESPECT TO WHICH THE
DIVIDENDS OR OTHER PROPERTY ARE ATTRIBUTABLE ARE FORFEITED OR BECOME
NONFORFEITABLE.  EXCEPT FOR THE RIGHTS TO RECEIVE CASH DIVIDENDS AND VOTE THE
SHARES OF STOCK SUBJECT TO THIS STOCK GRANT WHICH ARE DESCRIBED IN THIS § 2,
GRANTEE SHALL HAVE NO RIGHTS AS A STOCKHOLDER WITH RESPECT TO SUCH SHARES OF
STOCK UNTIL GRANTEE’S INTEREST IN SUCH SHARES HAS BECOME NONFORFEITABLE.


 

--------------------------------------------------------------------------------


 


§ 3.                                                                           
VESTING AND FORFEITURE.

 

(a)                                  Vesting.  Subject to § 3(b), Grantee’s
interest in the Stock subject to this Stock Grant shall become nonforfeitable as
follows:

 

(1)                                  Grantee’s interest in 25% of the shares of
Stock subject to this Stock Grant (rounding down to the nearest whole number of
shares of Stock) shall become nonforfeitable only if Grantee continuously
provides services to the Company or its Affiliates (whether as an employee or as
a consultant) through [              ],

 

(2)                                  Grantee’s interest in an additional 25% of
the shares of Stock subject to this Stock Grant (rounding down to the nearest
whole number of shares of Stock) shall become nonforfeitable only if Grantee
continuously provides services to the Company or its Affiliates (whether as an
employee or as a consultant) through [              ],

 

(3)                                  Grantee’s interest in an additional 25% of
the shares of Stock subject to this Stock Grant (rounding down to the nearest
whole number of shares of Stock) shall become nonforfeitable only if Grantee
continuously provides services to the Company or its Affiliates (whether as an
employee or as a consultant) through [                ], and

 

(4)                                  Grantee’s interest in the all remaining
shares of Stock subject to this Stock Grant shall become nonforfeitable only if
Grantee continuously provides services to the Company or its Affiliates (whether
as an employee or as a consultant) through [                ].

 

(b)                                 Forfeiture.  If Grantee’s continuous service
relationship (including service as an employee and as a consultant) with the
Company  and its Affiliates terminates for any reason whatsoever before his or
her interest in all of the shares of Stock subject to this Stock Grant have
become nonforfeitable under § 3(a), then he or she shall (except as provided in
§ 14 of the Plan) forfeit all of the shares of Stock subject to this Stock Grant
except those shares in which he or she has (pursuant to § 3(a)) a nonforfeitable
interest on the date Grantee’s service relationship with the Company and its
Affiliates so terminates.

 


§ 4.                                                                           
STOCK CERTIFICATES.  THE COMPANY SHALL ISSUE A STOCK CERTIFICATE FOR THE SHARES
OF STOCK SUBJECT TO THIS STOCK GRANT IN THE NAME OF GRANTEE UPON GRANTEE’S
EXECUTION OF THE IRREVOCABLE STOCK POWER IN FAVOR OF THE COMPANY ATTACHED AS
EXHIBIT A.

 

2

--------------------------------------------------------------------------------


 


THE SECRETARY OF THE COMPANY SHALL HOLD SUCH STOCK CERTIFICATE REPRESENTING SUCH
SHARES AND ANY DISTRIBUTIONS MADE WITH RESPECT TO SUCH SHARES (OTHER THAN
ORDINARY CASH DIVIDENDS) UNTIL SUCH TIME AS GRANTEE’S INTEREST IN SUCH SHARES
HAS BECOME NONFORFEITABLE OR HAS BEEN FORFEITED.  AS SOON AS PRACTICABLE AFTER
EACH DATE AS OF WHICH GRANTEE’S INTEREST IN ANY SHARES BECOMES NONFORFEITABLE
UNDER § 3(A), THE COMPANY SHALL ISSUE TO GRANTEE A STOCK CERTIFICATE REFLECTING
THE SHARES IN WHICH HIS OR HER INTEREST HAS BECOME NONFORFEITABLE ON SUCH DATE
(TOGETHER WITH ANY DISTRIBUTIONS MADE WITH RESPECT TO THE SHARES THAT HAVE BEEN
HELD BY THE COMPANY).  IF SHARES ARE FORFEITED, THE SHARES (TOGETHER WITH ANY
DISTRIBUTIONS MADE WITH RESPECT TO THE SHARES THAT HAVE BEEN HELD BY THE
COMPANY) AUTOMATICALLY SHALL REVERT BACK TO THE COMPANY.


 


§ 5.                                                                           
NONTRANSFERABLE.  NO RIGHTS GRANTED UNDER THIS STOCK GRANT CERTIFICATE SHALL BE
TRANSFERABLE BY GRANTEE OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION.


 


§ 6.                                                                           
OTHER LAWS.  THE COMPANY SHALL HAVE THE RIGHT TO REFUSE TO TRANSFER SHARES OF
STOCK SUBJECT TO THIS STOCK GRANT TO GRANTEE IF THE COMPANY ACTING IN ITS
ABSOLUTE DISCRETION DETERMINES THAT THE TRANSFER OF SUCH SHARES MIGHT VIOLATE
ANY APPLICABLE LAW OR REGULATION.


 


§ 7.                                                                           
NO RIGHT TO CONTINUE SERVICE.  NONE OF THE PLAN, THIS STOCK GRANT CERTIFICATE,
OR ANY RELATED MATERIAL SHALL GIVE GRANTEE THE RIGHT TO REMAIN EMPLOYED BY THE
COMPANY OR ITS AFFILIATES OR TO CONTINUE IN THE SERVICE OF THE COMPANY OR ITS
AFFILIATES IN ANY OTHER CAPACITY.


 


§ 8.                                                                           
GOVERNING LAW.  THE PLAN AND THIS STOCK GRANT CERTIFICATE SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF DELAWARE.


 


§ 9.                                                                           
BINDING EFFECT.  THIS STOCK GRANT CERTIFICATE SHALL BE BINDING UPON THE COMPANY
AND GRANTEE AND THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS AND
SUCCESSORS.


 


§ 10.                                                                    
HEADINGS AND SECTIONS.  THE HEADINGS CONTAINED IN THIS STOCK GRANT CERTIFICATE
ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS STOCK GRANT CERTIFICATE.  ALL REFERENCES TO SECTIONS IN
THIS STOCK GRANT CERTIFICATE SHALL BE TO SECTIONS OF THIS STOCK GRANT
CERTIFICATE UNLESS OTHERWISE EXPRESSLY STATED AS PART OF SUCH REFERENCE.

 

3

--------------------------------------------------------------------------------


 


EXHIBIT A

 


IRREVOCABLE STOCK POWER

 

As a condition to the issuance to the undersigned of a stock certificate for the
[                ] shares of Stock which were granted to the undersigned as a
Stock Grant under the ev3 Inc. 2005 Incentive Stock Plan in the Stock Grant
Certificate dated [                ], the undersigned hereby executes this
Irrevocable Stock Power in order to sell, assign and transfer to ev3 Inc. the
shares of Stock subject to such Stock Grant for purposes of effecting any
forfeiture called for under § 3(b) of the Stock Grant Certificate and does
hereby irrevocably give ev3 Inc. the power (without any further action on the
part of the undersigned) to transfer such shares of Stock on its books and
records back to ev3 Inc. to effect any such forfeiture.  This Irrevocable Stock
Power shall expire automatically with respect to the shares of Stock on the date
such shares of Stock are no longer subject to forfeiture under § 3(b) of such
Stock Grant Certificate or, if earlier, immediately after such a forfeiture has
been effected with respect to such shares of Stock.

 

 

 

 

 

Signature

 

 

 

 

 

Print Name

 

 

 

 

 

Date

 

4

--------------------------------------------------------------------------------